Citation Nr: 1644711	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUEs


Entitlement to an effective date earlier than January 11, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD) to include whether there was clear and unmistakable error (CUE) in an August 1994 rating decision that denied service connection for PTSD and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from May 1952 to February 1955, and from September 1963 to July 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, denied entitlement to an earlier effective date for service connection of PTSD. 

A Board videoconference hearing was held before the undersigned in March 2016. A transcript of the hearing has been associated with the record.

In April 2016, the Board deferred adjudication of the appeal for an earlier effective date and remanded the intertwined claim alleging that there was a CUE in the August 1994 rating decision that denied service connection for PTSD and an anxiety disorder.   

In a May 2016 rating decision and May 2015 supplemental statement of the case, the RO determined that there was not a CUE in the August 1994 rating decision as the Veteran's anxiety disorder was not shown as related to military and there was no clear diagnosis of post traumatic stress disorder found on examination or in evidence of record at time of the prior rating decision.  Hence, the Board may consider the CUE question.  Cf. Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On February 10, 1994, the RO received a claim seeking entitlement to nervous reactions and PTSD. 

2.  In an August 1994 rating decision, the RO denied service connection for PTSD and anxiety disorder finding that there was no clear diagnosis of PTSD on VA examination and persons with PTSD features were not considered to have PTSD for compensation purposes; and the currently diagnosed anxiety disorder was not associated with the veteran's military service since it was diagnosed some 27 years after his release from active duty.

3.  VA psychiatric evaluation clinic notes dated in August and September 1994 are not cumulative or redundant of the evidence of record at the time of the August 1994 rating decision and related to unestablished facts necessary to substantiate the claim.  

4.  The Veteran's service-related PTSD was present when he filed his claim in February 1994; and he otherwise met the criteria for service connection.  



CONCLUSION OF LAW

The criteria for an effective date of February 10, 1994, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In regards to the Veteran's assertion that there was a CUE in the August 1994 rating decision that denied service connection for PTSD and anxiety disorder, the VCAA is not applicable.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).

As to VA's duty to assist, the Board thus finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A (West 2014), or 38 C.F.R. § 3.159 (2015).

The Veteran was provided an opportunity to set forth his contentions during the hearing in March 2016.  The undersigned fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  The evidence needed for earlier effective dates was discussed as were the bases for the assignment of the current effective dates.

There is no need for a medical opinion in this case, because the proper effective date depends on when the Veteran filed claims and whether prior decisions became final.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400 (b)(2)(i).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii). 

Notwithstanding any other section in this part, after VA issues a decision on a claim, if VA receives new and material evidence prior to the expiration of the appeal period, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For new and material evidence other than service department records received within the appeal period or prior to appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q).

III.  Analysis

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

By way of history, the Veteran filed a VA Form 21-526 claim for a psychiatric disability, specifically claimed as nervous reaction and PTSD on February 10, 1994.  Service connection for PTSD and an anxiety disorder was denied in a rating decision issued in August 1994.  The Veteran was notified of the denial that same month, but did not appeal.

Evidence associated with the claims file at the time of the August 1994 rating decision included service personnel records that showed that the Veteran served in Vietnam as a Chinook Helicopter Pilot, from January 20 to July 3, 1967.  He was awarded the Air Medal with 4 Oak Leaf Clusters.  A letter dated on August 2, 1994 from the Director of the Environmental Support Group, Department of the Army, verified that the Veteran was assigned to a unit that was involved with combat support operations.  The history also indicated that unit personnel were wounded/injured during the period that the Veteran was assigned to the unit.  The Veteran's service treatment records did not show any reported psychiatric problems, including a nervous reaction or PTSD during active duty.  

Vet Center treatment records dated from March 1992 to April 1994, included such diagnoses as possible PTSD, subdiagnostic PTSD, depression, situational depression, and anxiety, possible dependent personality, and "Psychological other".  Although group counseling records noted general discussions surrounding Vietnam, during his individual sessions, the Veteran did not discuss anything about his service, Vietnam, related stressors, or when his psychiatric disorder began.  

On June 1994 VA mental status examination, the Veteran said spontaneously that he had thoughts of Vietnam when something occurred that reminded him of his time in that country.  He reported that within his first two months of flying in Vietnam, his helicopter was hit twice by enemy fire.  When asked to give an example of a reminder of Vietnam that triggered his memories of combat, he indicated that he could not think of one particular example.  He did state that while in Vietnam he "never felt more under pressure than...in the combat zone."  He reported that he did not realize that habits from the past would assert themselves until he had the problems that led to the disintegration of his second marriage.  He claimed that he has been angry since returning from Vietnam.  He reported that loud noises frightened him and one time at an air show a sudden sound of the jet caused him to run towards a ditch.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), with posttraumatic disorder traits, chronic, mild.  The examiner did not provide an opinion as to whether or not the Veteran's diagnosed anxiety disorder, NOS, with PTSD traits was related to the Veteran's service.  

In the August 1994 rating decision, the RO denied service connection for PTSD because there was no clear diagnosis of PTSD found on VA examination and that persons diagnosed with PTSD features were not considered to have PTSD for compensation purposes.  The RO also denied service connection for the currently diagnosed anxiety disorder as the condition was not considered to be associated with the Veteran's military service as it was diagnosed some 27 years after his release from active duty.  The RO added that a review of all the evidence of record did not indicate symptoms associated with PTSD, such as hypervigilance, exaggerated startle response, changes in aggression, difficulty falling or staying asleep, recurrent distressing dreams and persistently avoiding stimuli associated with the trauma, or a numbing of general responsiveness that was not present before the trauma.  The RO determined that the Vet Center treatment reports and reported treatment by Ph.D. and MSW/CSW personnel mainly revealed the Veteran's concerns about the breakup of his 17 yearlong second marriage and his loneliness, his need for companionship and sex, and his ability to start a new relationship.

Subsequent to the August 1994 rating decision, the Veteran continued to receive treatment for his psychiatric disorder.  Treatment records from the Houston VA Medical Center (VAMC) dated in August and September 1994 include complaints of experiencing depression for years and reports that he had had bouts of depression after returning from Vietnam.  He was diagnosed with major depression.  

In September 1994, the treating physician noted that the Veteran was a Vietnam combat heli-pilot with a history of major depression.  The examiner noted that the Veteran had a history of insomnia, strained marital relationship, instability, anger, depression, dreams of combat, flashbacks, startle reaction, and always being on guard with his weapons readily accessible.  He was diagnosed with major depression (in remission).  

In a VA Form 21-526 submitted in January 2001, the Veteran stated that he was seeking service connection for PTSD.  In a May 2001 rating decision, the RO reviewed the Houston VAMCs treatment records dated in August and September 1994 and determined that new and material evidence had not been received because there was not a confirmed diagnosis of PTSD.  

In July 2001, the Veteran wrote to the RO and reported that he now had a confirmed diagnosis of PTSD and was being treated for it at a VA facility.  

In an August 2001 rating decision, the RO granted service connection for PTSD based on VA treatment records dated on May 18, 2001 that confirmed a diagnosis of PTSD and evidence showing that the Veteran served in Vietnam as an Army Helicopter Pilot and earned the Army Aviator Badge and Vietnam Service Medal.  The RO assigned an effective date of May 18, 2001, the date that the Veteran was diagnosed with PTSD at a VA facility.  The Veteran did not submit a notice of disagreement within a year of the notice of the August 2001 rating decision and additional evidence pertaining to the effective date was not received.  However, in November 2014, the RO issued a rating decision in which the effective date for the grant of service connection for PTSD was changed to January 11, 2001 (the date of the claim).  The only basis for changing the final effective date would have been on the basis of clear and unmistakable error.  Ultimately, the RO's decision vitiated the finality of the May 2001 and August 2001 decisions with regard to the effective date.  38 C.F.R. § 3.105 (e) (2015).

On review of the record, the Board finds that the August and September 1994 treatment records were in constructive possession of VA within one year following the RO's August 1994 decision.  The evidence was not cumulative or redundant of the evidence previously of record.  Additionally, the Houston VAMC treatment records provided evidence that related to a previously unestablished fact necessary to substantiate the claim, when considered with the previous evidence of record.  Specifically, the records provided a diagnosis of a psychiatric disability, namely major depression, based in part of the Veteran's reported history of having bouts of depression since returning from Vietnam.  

Also, in the August 1994 decision, the RO had determined that the Veteran did not possess some symptoms that are associated with PTSD, including but not limited to, hypervigilance, exaggerated startle response, changes in aggression, difficulty falling or staying asleep, and recurrent distressing dreams.  However, in the August and September 1994 VA treatment records, the physician reported that the Veteran was hypervigilant in that he was always on guard; and had his weapons readily accessible; he had a startle reaction; he exhibited instability and anger; in regards to difficulty with sleep, he had a history of insomnia; and in terms of distressing dreams, he reported that he had dreams of combat; and he also experienced flashbacks.  Additionally, the Veteran indicated that he had a psychiatric disorder that had been episodic since his return from Vietnam.   Moreover, when VA treatment records dated in May 2001, included a diagnosis of PTSD, which was the basis of the grant of service connection, the staff psychiatrist, noted that the Veteran saw combat during his second tour in Vietnam as a helicopter pilot, the Veteran had dreams related to this experience, he had flashbacks, he reported an exaggerated startle reaction, irritability, sleep disturbance, and depression, all of which were present when the Veteran received treatment in August and September 1994.   

Additionally, in various statements, the Veteran and his representative have argued that the effective date for the grant of service connection should have been in 1994 when he initially claimed entitlement to service connection for PTSD.  The Veteran and his representative also presented argument to that effect during the March 2016 Board hearing.  His therapist presented testimony to the effect that the Veteran had been misdiagnosed with an anxiety disorder in 1994, instead of being diagnosed with PTSD.

Thus, new and material evidence was added to the record within one year of the August 1994 rating decision.  This effectively prevented the decision from becoming final.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Accordingly, the effective date must be established in accordance with the original claim.  Although PTSD had not been diagnosed when the Veteran filed his claim in February 1994, the evidence satisfactorily establishes that it was present at that time.  Therefore, the proper effective date for service connection is the date of receipt of the initial claim, February 10, 1994.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014) (noting that a retrospective opinion could establish a diagnosis of PTSD earlier than the date of a contemporaneous diagnosis).


ORDER

An effective date of February 10, 1994, but no earlier, for the award of service connection for PTSD is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


